Cite as 2016 Ark. 200

                 SUPREME COURT OF ARKANSAS
                                         No.   D-16-354

IN RE: MICHAEL K. REDD                              Opinion Delivered   May 5, 2016
ARK. BAR NO. 87141
                                                    PETITION TO SURRENDER
                                                    ARKANSAS LAW LICENSE


                                                    PETITION GRANTED.


                                         PER CURIAM

        On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of disciplinary proceedings, of the license of

Michael K. Redd of Fort Smith, Arkansas, to practice law in the State of Arkansas. In his

petition to voluntarily surrender his license to practice, filed with this court on April 20, 2016,

Mr. Redd acknowledges that he converted more than $100,000 of his law firm’s funds. Mr.

Redd states that he wishes to avoid the expense, stress, and publicity of further addressing his

misconduct.

        The name of Michael K. Redd shall be removed from the registry of attorneys licensed

by the State of Arkansas, and he is barred and enjoined from engaging in the practice of law

in this state.

        It is so ordered.